DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment, filed 11/8/2021, in which claim 2 was cancelled, and claims 1, 7, 8 and 11 were amended.  Claims 1 and 3-11 are pending.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
The species election requirement was withdrawn in the Office action mailed 6/11/2021.
Claims 1 and 3-11 are under consideration.

Claim Objections
Claim 7 is objected to because of the following informalities:  the conjunction should be changed from “or” to “and” to conform to typical Markush-type language.  Appropriate correction is required.

Response to Arguments - Claim Objections
	The previous objections to claims 7, 8 and 11 have been withdrawn in view of Applicant’s amendment to the claims in the reply filed 11/8/2021.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following rejection was made in the Office action mailed 6/11/2021 and has been rewritten to address the amendment filed 11/8/2021:
Claims 1, 3 and 5-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a nature-based product without significantly more. 
The claim(s) recite(s) “A double-stranded oligonucleotide decoy showing binding affinities for two transcription factors, comprising a first binding site for a first transcription factor and a second binding site for a second transcription factor, wherein a first strand comprising the sense strand of said first binding site and a second strand comprising the sense strand of said second binding site are hybridized to form a double strand in which said sense strand of the first binding site and said sense strand of the second binding site are at least partly hybridized, and wherein: said decoy has a size of 13 mer to 15 mer.”  At page 1, lines 20-25, the substitute specification states, “The word ‘decoy’ means ‘decoy’ in English and refers to those having a structure that resembles one to which certain substance should originally bind or act.  A decoy mainly used for a transcription factor is a double-stranded oligonucleotide having the same DNA sequence as the binding region of the transcription factor on the genome gene.”  The substitute specification indicates that the double-stranded oligonucleotide structure is found in the genome and functions to bind transcription factors (e.g., paragraph [0002]).  The closest naturally occurring counterpart in its natural state to the claimed nature-based product limitation is a naturally occurring genomic sequence capable of being bound by two transcription factors, where the transcription factors bind opposite strands of the genomic DNA.  The nature-based 
Claim 3 requires at least one of the binding sites to have one single base substitution in the consensus sequence of each transcription factor.  Claims 5 and 6 require each binding site to be for a total of two different transcription factors, where the first transcription factor is NF-κB and the second transcription factor is selected from ets1, NF-AT, STAT1, STAT6 and NF-IL6.  Claim 7 requires the decoy to comprise SEQ ID NO: 1, 6, 7, 8, 9, 10, 11, 12, 13 or 14.  Claim 8 requires the decoy sequence to comprise the sequence of SEQ ID NO: 1.  The closest naturally occurring counterparts are the sequences that are either identical or differ from the recited sequence, such as the sequence of SEQ ID NO: 1 by a substitution in the consensus sequence of the NF-κB or STAT6 binding site.  See the attached alignments of instant SEQ ID NO: 1 to the human genomic sequence in Appendix I, mailed 6/11/2021.  The sequence of SEQ ID NO: 1 exists in the human genome in multiple gene locations.  
Accordingly, the product of claims 1, 3 and 5-9 is a nature-based product that is not markedly different from its naturally occurring counterpart(s).
This judicial exception is not integrated into a practical application because the claims do not include any limitations in addition to the nature-based product. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not include any limitations in addition to the nature-based product.

Response to Arguments - 35 USC § 101

With respect to the rejection of claims 1, 3 and 5-9 under 35 U.S.C. 101, Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive.
The response notes that claim 1 has been amended to recite “said decoy has a size of 13 mer to 15 mer,” which was a limitation present in now cancelled claim 2.  The response asserts that the claimed invention is directed to a small, double-stranded nucleic acid product comprising two transcription factor binding sites, one on each strand.  The sites on each strand are present in two sense strands that are at least partially hybridized.  The response asserts that such double-stranded oligonucleotides are not naturally occurring and are markedly different than naturally occurring nucleotides.
This argument is not found persuasive.  Claim 8 is directed to a decoy of SEQ ID NO: 1, which is a sequence encompassed by all of the other claims.  The sequence of SEQ ID NO: 1 is found throughout the human genome.  See Appendix I, mailed 6/11/2021.  At page 1, lines 20-25, the substitute specification states, “The word ‘decoy’ means ‘decoy’ in English and refers to those having a structure that resembles one to which certain substance should originally bind or act.  A decoy mainly used for a transcription factor is a double-stranded oligonucleotide having the same DNA sequence as the binding region of the transcription factor on the genome gene.”  The substitute specification indicates that the double-stranded oligonucleotide structure is found in the genome and functions to bind transcription factors (e.g., paragraph [0002]).  The closest naturally occurring counterpart in its natural state to the claimed nature-based product limitation is a naturally occurring genomic sequence capable of being bound by two transcription factors, where the transcription factors bind opposite strands of the genomic DNA.  The nature-based Myriad, the Supreme Court made clear that not all changes in characteristics will rise to the level of a marked difference, e.g., the incidental changes resulting from isolation of a gene sequence are not enough to make the isolated gene markedly different. Myriad, 569 U.S. at 580, 106 USPQ2d at 1974-75.  See MPEP § 2106.04(c)(II)(C)(2).  In the instant claims the transcription factor binding sites are isolated from the remainder of the genome.  However, the isolation of the decoy sequence does not impart markedly different characteristics.
Thus, the rejection is maintained.

Response to Arguments - 35 USC § 112
	The rejection of claims 3 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 11/8/2021.

Response to Arguments - 35 USC § 102
	The rejection of claims 1 and 3 under 35 U.S.C. 102(a)(1) as being anticipated by Bennett et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 11/8/2021.

Response to Arguments - 35 USC § 103

The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Mamet in view of Galang et al and Wasylyk et al, and further in view of Cheng et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 11/8/2021.

Conclusion
Claims 4, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699